Title: [Diary entry: 2 March 1786]
From: Washington, George
To: 

Thursday 2d. Thermometer at  in the Morning— at Noon and  at Night. A little Snow fell in the Night. About Sun rise there were some appearances of fair weather but about 8 Oclock it began to Snow fast. By 10 it was intermixed with hail & Rain—which, about Noon, became wholly Rain and towards Sun down all Snow, and storming; indeed the day through it blew hard from the No. East quarter. Accompanied by Mr. Fairfax I repaired again to the Falls where we arrived about 8 oclock & where we found Colo. Gilpin, who remained there all Night. About two hours afterwards, Govr. Johnson, Colo. Fitzgereld and Mr. Potts arrived but the day was so stormy that we could neither level, nor Survey the different tracks talked of for the Canal—which, & to determine on the most eligable one were the principle objects of the meeting. Unable to do any business without doors, we returned to the Huts—resolved on the next advances—considered some other Matters—dined there as we did yesterday and again seperated for lodgings. Colo. Fitzgerald & Mr. Potts accompanied Mr. Fairfax & myself to Towlston.